Citation Nr: 0109591	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-10 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
the issue of whether the appellant's character of discharge 
constitutes a bar to Department of Veterans Affairs benefits, 
other than 38 U.S.C.A. Chapter 17 health care benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans	


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The appellant had active duty from February 1966 to January 
1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

The Board notes that, in his February 2000 notice of 
disagreement, the appellant requested a personal hearing at 
the RO.  However, he failed to report for the hearing 
scheduled in August 2000.  


FINDINGS OF FACT

1.  The RO issued an administrative decision in January 1970 
in which it found that the appellant's discharge from service 
was under dishonorable conditions. 

2.  In a December 1985 administrative decision, the RO issued 
another administrative decision which found no new evidence 
to amend the January 1970 decision.  The appellant did not 
initiate an appeal upon notice of the decision.  

3.  Evidence received since the December 1985 administrative 
decision either does not bear directly and substantially on 
the matter at hand, is cumulative of evidence previously of 
record, or is not so significant that it must be considered 
with all the evidence of record in order to fairly decide the 
merits of the claim.    


CONCLUSIONS OF LAW

1.  The December 1985 administrative decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2000). 

2.  New and material evidence has not been received since the 
December 1985 administrative decision to reopen the issue of 
whether the appellant's character of discharge constitutes a 
bar to certain VA benefits.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1970, following receipt of the appellant's 
compensation claim, the RO issued an administrative decision 
in which it found that the appellant's discharge from service 
was under dishonorable conditions.  Similarly, the RO issued 
another administrative decision in December 1985 after the 
appellant submitted a compensation claim.  In that decision, 
the RO found that no evidence had been received since January 
1970 to change that decision.  The RO notified the appellant 
of the decision but he did not appeal.  Therefore, the 
administrative decisions of January 1970 and December 1985 
are final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2000).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).  

The Board observes that, in its January 2000 administrative 
decision, the RO did not discuss whether there was new and 
material evidence to reopen the appellant's claim.  However, 
the new and material evidence requirement applies to the 
reopening of claims regardless of the reason for 
disallowance.  D'Amico v. West, 209 F.3d 1322, 1327 (Fed. 
Cir. 2000) (overruling Laruan v. West, 11 Vet. App. 80 
(1998)).  Moreover, the Board has jurisdiction to consider 
previously adjudicated claims only if new and material 
evidence has been received.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  As a jurisdictional matter, the 
question of whether new and material evidence had been 
submitted may be raised at any time during proceedings by any 
party or the tribunal, and must be adjudicated before 
addressing the merits. Id.  Therefore, the Board must first 
determine whether there is new and material evidence before 
it may adjudicate the claim on its merits.  

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the [appellant's] claim."  Hodge, 155 F.3d 
at 1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

VA laws and regulations generally provide that unless a 
claimant died in service, benefits are not payable unless the 
period of service on which the claim is based was terminated 
by discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. §§ 101(2), 1110, 5303(a); 
38 C.F.R. § 3.12(a).  VA regulations specify various 
conditions under which a discharge is a bar to payment of 
benefits.  38 C.F.R. § 3.12(c) and (d).  

The evidence of record at the time of the December 1985 
administrative decision consists of the appellant's service 
medical records, a verification of service from the National 
Personnel Records Center dated in June 1969, the report of 
the August 1969 VA examination, and the appellant's service 
personnel records with respect to disciplinary actions, line 
of duty investigations, and his discharge from service. 

The evidence received since the December 1985 administrative 
decision consists of a certified copy of the appellant's DD 
214, the Special Court-Martial Order dated in June 1968, the 
appellant's DA Form 20, including a Record of Court-Martial 
Conviction, and accompanying statements from the appellant's 
representative received in December 1999, as well as the 
appellant's statements in his May 2000 substantive appeal.  

The DD 214 shows the appellant's dates of service, rank, 
military occupational specialty, time lost, and character of 
discharge.  The service dates and character of discharge are 
cumulative of evidence of record at the time of the December 
1985 decision.  The other information provided does not bear 
directly and substantially on the matter at issue, i.e., the 
nature of the appellant's discharge from service.  

The Special Court-Martial Order shows that the appellant was 
found guilty of violating the Uniform Code of Military 
Justice, Article 90, and sentenced in June 1968.  Because 
evidence previously of record related this information, the 
Order is cumulative.  The Board observes that the Order sets 
forth the specific command the appellant disobeyed.  However, 
that particular information, by itself or in conjunction with 
the other evidence of record, is not particularly relevant to 
or significant for the determination as to the character of 
the appellant's discharge.     

The appellant's DA Form 20 generally reflects his duty 
assignments, campaigns, time lost, and awards and 
decorations.  This information does not bear directly and 
substantially on the basis for the character of his 
discharge.  The DA Form 20 also indicated that he sustained a 
fragment wound to the right leg in April 1968.  This 
information was previously of record and discussed during the 
veteran's August 1969 VA examination.  The associated Record 
Court-Martial Conviction reflects the charge and sentence of 
Special Courts-Martial in April 1968 and June 1968.  This 
information is contained in service documents considered at 
the time of the December 1985 administrative decision.   

Finally, the Board In the December 1999 statement, the 
appellant's representative offered an explanation for the 
June 1968 Special Court-Martial convened for the charge of 
disobeying a direct order, relating that the appellant was 
still under medical order to remain off his leg due to wounds 
received in combat.  In addition, in his May 2000 substantive 
appeal, the appellant stated that his service record was 
perfect until the incidents in Vietnam, which he argued were 
racially motivated, and that he had a perfect record since 
service.  The Board finds that the facts underlying these 
statements are previously of record, such that they are not 
new.  Otherwise, the statements are not evidence per se, but 
assertions offered to explain for the appellant's in-service 
disciplinary actions.  Such assertions are more properly 
directed to the service department, from which the veteran 
may request an upgraded discharge.  In the context of this 
appeal before the Board, the assertions are not particularly 
relevant or significant.  

In conclusion, the Board finds that the evidence received 
since the December 1985 administrative decision is not new 
and material within the meaning of VA regulation.  38 C.F.R. 
§ 3.156(a).  Therefore, the claim is not reopened.  
38 U.S.C.A. § 5108.  The appeal is denied.  


ORDER

As no new and material evidence has been received to reopen 
the issue of whether the appellant's character of discharge 
constitutes a bar to VA benefits, other than 38 U.S.C.A. 
Chapter 17 health care benefits, the claim is not reopened.  
The appeal is denied.    



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 


